Exhibit 10.1

CEDAR FAIR, L.P.

2008 OMNIBUS INCENTIVE PLAN



--------------------------------------------------------------------------------

CEDAR FAIR, L.P.

2008 OMNIBUS INCENTIVE PLAN

ARTICLE I

PURPOSE

The Cedar Fair, L.P. 2008 Omnibus Incentive Plan (the “Plan”) is to designed to
attract and retain outstanding individuals to serve as officers, directors, and
employees of Cedar Fair, L.P. (the “Company”) and its Affiliates (the Company
and its Affiliates are herein collectively referred to as “Cedar Fair”), and its
general partner, Cedar Fair Management, Inc. (“CFMI”), thus enhancing the value
of Cedar Fair for the benefit of its limited partners. The Plan offers officers
and directors (including directors who are not employees of the Company or any
Affiliate) an opportunity to acquire a proprietary and vested interest in the
growth and performance of Cedar Fair through various Unit and Unit-based awards
and provides employees with annual and long-term incentive awards as determined
by the Board of Directors of CFMI.

ARTICLE II

DEFINITIONS

As used in the Plan, the following terms shall have the meanings set forth
below:

 

2.1

“Affiliate” shall mean an employer with which the Company would be considered a
single employer under Sections 414(b) and 414(c) of the Code including, without
limitation, Magnum Management Corporation, using eighty percent (80%) as the
percentage of ownership required under such Code sections.

 

2.2

“Award” shall mean any Option, Unit Appreciation Right, Restricted Unit Award,
Performance Unit, Distribution Equivalent, Other Unit Award, Cash Incentive
Award or Long-Term Incentive Award granted pursuant to the provisions of the
Plan.

 

2.3

“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award granted by the Committee and signed
by both the Company or an Affiliate and the Participant.

 

2.4

“Board” shall mean the Board of Directors of CFMI.

 

2.5

“Cash Incentive Award” shall mean the award described in Article XI.

 

2.6

“CFMI” shall mean Cedar Fair Management, Inc., an Ohio corporation.

 

2.7

“Change in Control” shall mean a change in the ownership of the Company, a
change in the effective control of the Company, or a change in the ownership of
a substantial portion of the assets of the Company that constitutes a “change in
control” under Section 409A (applied by analogy as if the Company were a
corporation).

 

2.8

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

 

2.9

“Committee” shall mean the Compensation Committee of the Board, composed of no
fewer than three directors, each of whom is a Non-Employee Director, or any
other committee or designee of the Board that the Board authorizes to administer
the Plan; provided, however, that Awards to, and other determinations with
respect to, Participants who are subject to Section 16 of the Exchange Act and
the rules and regulations thereunder shall, to the extent practicable, be made
by the Board or by a committee of the Board meeting the requirements of
Rule 16b-3(d)(1) under the Exchange Act, as from time to time amended or
superseded.

 

-2-



--------------------------------------------------------------------------------

2.10

“Company” shall mean Cedar Fair, L.P. a Delaware limited partnership.

 

2.11

“Disability,” to the extent that any payment under the Plan constitutes
“nonqualified deferred compensation” within the meaning of Section 409A that is
paid upon a disability, shall mean a “disability” within the meaning of
Section 409A.

 

2.12

“Distribution Equivalent” shall mean any right granted pursuant to Section 15.9.

 

2.13

“Effective Date” shall mean January 1, 2008.

 

2.14

“Eligible Person” shall mean any key employee of the Company, any Affiliate, or
CFMI and any officer or director thereof (including Non-Employee Directors)
designated in the sole discretion of the Committee to be eligible to participate
in the Plan.

 

2.15

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

 

2.16

“Fair Market Value” shall mean, with respect to any property, the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee in accordance with applicable
law, including Section 409A. Fair Market Value with respect to Units shall mean
the closing price on the trading day before the applicable date, such as the
date of grant or the date of exercise.

 

2.17

“Long-Term Incentive Award” shall mean an award granted to a Participant by the
Committee pursuant to Article XII.

 

2.18

“Non-Employee Director” shall have the meaning set forth in Rule 16b-3(b)(3)
promulgated by the Securities and Exchange Commission under the Exchange Act or
any successor definition adopted by the Securities and Exchange Commission.

 

2.19

“Option” shall mean a right granted to a Participant by the Committee under
Article VI.

 

2.20

“Other Unit Award” shall mean any right, interest, or option that is valued in
whole or in part by reference to, or are otherwise based on, Units (including
securities convertible into Units) granted to a Participant by the Committee
pursuant to Article X.

 

2.21

“Participant” shall mean an Eligible Person who is selected by the Committee to
receive an Award under the Plan.

 

2.22

“Performance Award” shall mean any award of Performance Units granted pursuant
to Article IX.

 

2.23

“Performance Period” shall mean that period established by the Committee at the
time any Performance Award, Cash Incentive Award, or Long-Term Incentive Award
is granted during which any performance goals specified by the Committee with
respect to such Awards are to be measured.

 

2.24

“Performance Unit” shall mean a bookkeeping unit granted pursuant to a
Performance Award under Article IX valued by reference to a designated number of
Units or other property, which value may be paid to the Participant by delivery
of such property as the Committee shall determine, including, without
limitation, cash, Units, or any combination thereof, upon achievement of
performance goals during the Performance Period.

 

-3-



--------------------------------------------------------------------------------

2.25

“Phantom Unit” shall mean a bookkeeping unit granted pursuant to a Long-Term
Incentive Award under Article XII valued by reference to a designated number of
Units, which value may be paid to the Participant by delivery of such property
as the Committee shall determine, including, without limitation, cash, Units, or
any combination thereof, upon achievement of performance goals during the
Performance Period.

 

2.26

“Restricted Unit” shall mean a Unit with restrictions that the holder must
perform substantial services for the Company or an Affiliate and may not sell,
transfer, pledge, or assign such Unit and with such other restrictions as the
Committee, in its sole discretion, may impose (including, without limitation,
any restriction on the right to vote such Unit and the right to receive any cash
distributions) which restrictions may lapse separately or in combination at such
time or times, in installments or otherwise, as the Committee may specify
pursuant to Article VIII.

 

2.27

“Restricted Unit Award” shall mean an award of Restricted Units granted under
Article VIII.

 

2.28

“Retire” or Retirement” shall mean a Separation from Service at or after
attainment of age 62.

 

2.29

“Schedule A” shall mean the Schedule A of the Plan, which contains procedures
for deferring those Awards (other than Options and Unit Appreciation Rights)
that may be deferred.

 

2.30

“Section 409A” shall mean Section 409A of the Code and the regulations and other
guidance issued thereunder by the United States Department of Treasury and/or
the Internal Revenue Service.

 

2.31

“Separation from Service” shall mean the termination of employment of a
Participant or former Participant with the Company and all Affiliates (and, if
applicable, with CFMI) that is a “separation from service” within the meaning of
Section 409A.

 

2.32

“Specified Employee” shall mean a “specified employee” within the meaning of
Section 409A and the Company’s “specified employee” identification policy, if
any.

 

2.33

“Unit” shall mean a unit of limited partnership interest of the Company.

 

2.34

“Unit Appreciation Right” shall mean any right granted to a Participant pursuant
to Article VII.

ARTICLE III

ADMINISTRATION

 

3.1

Committee Powers.    Subject to Section 3.2, the Plan shall be administered by
the Committee. The Committee shall have full power and authority, subject to
such orders or resolutions not inconsistent with the provisions of the Plan as
may from time to time be adopted by the Board, to:

 

  (a)

Select the Eligible Persons to whom Awards may from time to time be granted;

 

  (b)

Determine the type or types of Award to be granted to each Participant;

 

  (c)

Prescribe the form of any notices, agreements, or other instruments relating to
Awards;

 

  (d)

For Awards to be settled in Units, determine the number of Units to be covered
by each Award granted;

 

  (e)

Determine the terms and conditions, not inconsistent with the provisions of the
Plan, of any Award granted;

 

-4-



--------------------------------------------------------------------------------

  (f)

Determine whether, to what extent, and under what circumstances Awards may be
settled in cash, Units, or other property or canceled or suspended;

 

  (g)

Determine at the time of grant whether, to what extent, and under what
circumstances cash, Units, and other property and other amounts payable with
respect to an Award (other than Options and Unit Appreciation Rights) shall be
deferred either automatically or at the election of the Participant pursuant to
Schedule A;

 

  (h)

Interpret and administer the Plan and any instrument or agreement entered into
under the Plan;

 

  (i)

Establish, alter, and repeal rules and regulations in accordance with applicable
law (including Section 409A) and appoint such agents as it shall deem
appropriate for the proper administration of the Plan; and

 

  (j)

Make any other determination and take any other action that the Committee deems
necessary or desirable for administration of the Plan.

A majority of the members of the Committee may determine its actions and fix the
time and place of its meetings. Decisions of the Committee shall be final,
conclusive, and binding upon all persons including the Company, any Affiliate,
any Participant, any unitholder, and any Eligible Person of the Company, any
Affiliate, or CFMI.

 

  3.2

Delegations.    The Committee may delegate any of its authority with respect to
Participants who are not subject to Section 16 of the Exchange Act to any other
person or persons that it deems appropriate.

 

  3.3

Expenses.    The expenses of administration of the Plan shall be borne by the
Company, its Affiliates, and CFMI.

ARTICLE IV

ELIGIBILITY

Except as specifically provided herein, any Eligible Person shall be eligible to
be selected as a Participant for a particular Award; provided that any member of
the Committee shall not participate in his own selection as a Participant or in
the grant of any Award to himself.

ARTICLE V

DURATION OF, AND UNITS SUBJECT TO, PLAN

 

5.1

Term.    Subject to the provisions of Article XIV, the Plan shall remain in
effect for ten (10) years after the Effective Date. Awards which are outstanding
on the ten (10) year anniversary of the Effective Date (or such earlier
termination date as may be established by the Board pursuant to Article XIV)
shall continue in accordance with their terms.

 

5.2

Units Subject to the Plan.    The maximum number of Units with respect to which
Awards may be granted under the Plan, subject to adjustment as provided in
Section 5.3 of the Plan, is two million five hundred thousand (2,500,000) Units.
Notwithstanding the foregoing, no Participant may be granted Awards in any one
calendar year with respect to more than two hundred thousand (200,000) Units.

For the purpose of computing the total number of Units available for Awards
under the Plan, there shall be counted against the foregoing limitations the
number of Units that may be acquired upon exercise or settlement of Awards as of
the dates on which such Awards are granted. The Units which were previously

 

-5-



--------------------------------------------------------------------------------

subject to Awards shall again be available for Awards under the Plan if any such
Awards are forfeited, terminated, unexercised at the time of expiration or
settled in cash or if the Units subject thereto can otherwise no longer be
issued. Further, any Units which are used as full or partial payment to the
Company by a Participant of the purchase price upon exercise of an Option shall
again be available for Awards under the Plan.

Units that may be acquired pursuant to Awards under the Plan may be either
authorized and unissued Units, issued Units that have been reacquired by the
Company or its Affiliates or Units otherwise legally available. No fractional
Units shall be issued under the Plan.

 

5.3

Changes in Units.    In the event of any merger, reorganization, consolidation,
recapitalization, Unit dividend, Unit split, reverse Unit split, spin off, or
similar transaction, or other change in legal structure affecting the Units,
such adjustments and other substitutions shall be made to the Plan and to Awards
as the Committee in its sole discretion deems equitable or appropriate,
including without limitation such adjustments in the aggregate number, class,
and kind of Units that may be delivered under the Plan, in the aggregate or to
any one Participant, in the number, class, kind, and exercise price of Units
subject to outstanding Options, Unit Appreciation Rights, or other Awards
granted under the Plan, and in the number, class, and kind of Units subject to
Awards granted under the Plan (including, if the Committee deems appropriate,
the substitution of similar options to purchase the shares of, or other awards
denominated in the shares of, another company) as the Committee may determine to
be appropriate in its sole discretion; provided that the number of Units or
other securities subject to any Award shall always be a whole number and
provided the Committee shall consider the requirements of Section 409A in making
such adjustments and substitutions.

ARTICLE VI

UNIT OPTIONS

 

6.1

In General.    Options may be granted to Participants either alone or in
addition to other Awards granted under the Plan; provided that no other Award
may have the effect of reducing the exercise price of an Option. For purposes of
the Plan, a grant shall be considered to have been made when the Committee has
fixed, for each Option, the identity of the Eligible Employee, the maximum
number of Units, and the minimum exercise price; provided that there is no
unreasonable delay in giving notice of the grant to the Participant.

Any Option granted under the Plan shall be evidenced by a written Award
Agreement in such form as the Committee may from time to time approve. Any such
Option shall be subject to the following terms and conditions and to such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall deem desirable.

 

6.2

Exercise Price.    The exercise price per Unit purchasable under an Option shall
never be less than the Fair Market Value of a Unit on the date of grant of the
Option.

 

6.3

Number of Optioned Units.    The number of Units subject to an Option shall be
fixed on the date of grant of the Option.

 

6.4

Term.    The term of each Option shall be fixed on the date of grant of the
Option.

 

6.5

Exercisability.    Options shall be exercisable at such time or times as
determined by the Committee at or subsequent to grant; provided that any
extension of an Option shall result in exercise no later than the earlier of the
latest date upon which the Option would have expired by its original terms or
the ten (10) year anniversary of the date of grant of the Option.

 

-6-



--------------------------------------------------------------------------------

6.6

Method of Exercise.    Subject to the other provisions of the Plan, any Option
may be exercised by the Participant in whole or in part at such time or times as
specified in the Award Agreement. The Participant may make payment of the Option
price in such form or forms, including, without limitation, payment by delivery
of cash, Units, or other consideration (including, where permitted by law and
the Committee, vested Awards) having a Fair Market Value on the exercise date
equal to the total Option price, or by any combination of cash, Units, and other
consideration as specified in the applicable Award Agreement.

 

6.7

No Deferral Feature.    No Option shall have any feature that would allow for
the deferral of compensation (within the meaning of Section 409A) other than the
deferral of recognition of gain until the later of the exercise or disposition
of the Option or the time the Units acquired pursuant to the exercise of the
Option first becomes substantially vested (as defined in Treasury Regulation
Section 1.83-3(b)).

ARTICLE VII

UNIT APPRECIATION RIGHTS

 

7.1

In General.    The Committee may grant a Participant Unit Appreciation Rights,
which permit the Participant to receive, upon exercise, the excess of the Fair
Market Value on the date of exercise over the exercise price for the number of
Units underlying the Unit Appreciation Right exercised. For purposes of the
Plan, a grant shall be considered to have been made when the Committee has
fixed, for each Unit Appreciation Right, the identity of the Eligible Employee,
the maximum number of Units, and the minimum exercise price; provided that there
is no unreasonable delay in giving notice of the grant to the Participant. Unit
Appreciation Rights may be granted to Participants either alone or in addition
to other Awards granted under the Plan and may, but need not, relate to a
specific Option granted under Article VI.

Any Unit Appreciation Right granted under the Plan shall be evidenced by a
written Award Agreement in such form as the Committee may from time to time
approve. The provisions of Unit Appreciation Rights need not be the same with
respect to each recipient. Any such Unit Appreciation Right shall be subject to
the following terms and conditions and to such additional terms and conditions,
not inconsistent with the provisions of the Plan, as the Committee shall deem
desirable.

 

7.2

Unit Appreciation Rights Related to Options.    Any Unit Appreciation Right
related to an Option shall be granted at the same time the Option is granted and
shall terminate and no longer be exercisable upon the termination or exercise of
the related Option; provided that a Unit Appreciation Right granted with respect
to less than the full number of Units covered by a related Option shall not be
reduced until the exercise or termination of the related Option exceeds the
number of Units not covered by the Unit Appreciation Right. Any Option related
to any Unit Appreciation Right shall no longer be exercisable to the extent the
related Unit Appreciation Right has been exercised.

 

7.3

Exercise Price.    The exercise price per Unit subject to a Unit Appreciation
Right shall never be less than the Fair Market Value of the Unit on the date of
grant.

 

7.4

Number of Unit Appreciation Rights.    The number of Units subject to a Unit
Appreciation Right shall be fixed on or before the date of grant.

 

7.5

Term.    The term of each Unit Appreciation Right shall be fixed on the date of
grant.

 

7.6

Exercisability.    Unit Appreciation Rights shall be exercisable at such time or
times as determined by the Committee at or subsequent to grant; provided that
any extension of a Unit Appreciation Right shall result in exercise no later
than the earlier of the latest date upon which the Unit Appreciation Right would
have expired by its original terms or the ten (10) year anniversary of the date
of grant.

 

7.7

Compensation Upon Exercise.    The compensation payable upon exercise of a Unit
Appreciation Right shall not be greater than the excess of the Fair Market Value
of a Unit on the date of exercise over the Fair

 

-7-



--------------------------------------------------------------------------------

 

Market Value of a Unit on the date of grant times the number of Units underlying
the Unit Appreciation Right exercised. Any payment by the Company in respect of
such right may be made in a lump sum in cash, Units, other property, or any
combination thereof, as the Committee, in its sole discretion, shall determine
within thirty (30) calendar days of exercise; provided that if such thirty-
(30-) day period begins in one calendar year and ends in another, the
Participant shall have no right to designate the calendar year of payment.

 

7.8

No Deferral Feature.    No Unit Appreciation Right shall have any feature that
would allow for the deferral of compensation (within the meaning of
Section 409A) other than the deferral of recognition of income until the
exercise of the Unit Appreciation Right.

ARTICLE VIII

RESTRICTED UNIT AWARDS

 

8.1

In General.    Restricted Unit Awards granted under the Plan shall be evidenced
by a written Award Agreement in such form as the Committee may from time to time
approve. The provisions of Restricted Unit Awards need not be the same with
respect to each recipient. Restricted Unit Awards may be issued to Participants
for no cash consideration or for such minimum consideration as may be required
by applicable law, either alone or in addition to other Awards granted under the
Plan.

 

8.2

Registration During Restriction.    Restricted Units may be evidenced in such
manner as the Committee in its sole discretion shall deem appropriate,
including, without limitation, book-entry registration or issuance of a Unit
certificate or certificates. In the event any Unit certificate is issued in
respect of Restricted Units awarded under the Plan, such certificate shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award.

 

8.3

Forfeiture.    Except as otherwise determined by the Committee at the time of
grant, upon a Participant’s termination of employment for any reason during the
restriction period, all Restricted Units still subject to restriction shall be
forfeited by the Participant and reacquired by the Company; provided that in the
event of a Participant’s Retirement, permanent disability, death, or in cases of
special circumstances, the Committee may, in its sole discretion, when it finds
that a waiver would be in the best interests of the Company, waive in whole or
in part any or all remaining restrictions with respect to such Participant’s
Restricted Units.

 

8.4

Delivery of Units.    Units shall be delivered to the Participant promptly after
the expiration of the restriction period.

ARTICLE IX

PERFORMANCE AWARDS

 

9.1

In General.    Performance Awards granted under the Plan shall be evidenced by a
written Award Agreement in such form as the Committee may from time to time
approve. The performance criteria to be achieved during any Performance Period,
Performance Period (which may relate to one or more fiscal years, or a portion
thereof, of the Company or an Affiliate), and the time and form of payment of
Performance Awards shall be determined and specified by the Committee upon the
grant of each Performance Award. Performance Awards may be granted to
Participants for no cash consideration or for such minimum consideration as may
be required by applicable law, either alone or in addition to other Awards
granted under the Plan.

 

9.2

Determination of Award.    Determination of the performance levels achieved for
each Performance Period and the amount of the Performance Award to be
distributed to a Participant shall be conclusively determined by the Committee.

 

-8-



--------------------------------------------------------------------------------

9.3

Payment of Awards.    Payment to a Participant who remains employed with Cedar
Fair through the end of the applicable Performance Period shall be made in
accordance with this Section 9.3. Performance Awards may be paid in cash, Units,
other property, or any combination thereof, in the sole discretion of the
Committee at the time of payment. Subject to Section 9.6 and the terms of the
Award Agreement at the date of grant, Performance Awards shall be paid in a lump
sum on or before the last day of the 2-1/2 month period following the end of the
employing entity’s fiscal year that coincides with or immediately follows the
end of the Performance Period. Under the terms of an Award Agreement, the
Committee may, as an alternative to a lump sum, specify at the time of grant
that a Performance Award will be paid in a specific number of annual or
quarterly installment payments to begin at a specified date; provided that
Section 9.6 shall apply to Specified Employees.

 

9.4

Death.    Subject to the terms of the Award Agreement at the date of grant,
payment to a Participant who dies during employment with the Company or an
Affiliate shall be prorated and made after the end of the Performance Period as
provided in Section 9.3; provided that no six-month delay shall apply even if
the deceased Participant was a Specified Employee.

 

9.5

Retirement.    Subject to Section 9.6 and the terms of the Award Agreement at
the date of grant, payment to a Participant upon Retirement from the Company or
an Affiliate shall be prorated and made after the end of the Performance Period
as provided in Section 9.3.

 

9.6

Payment to Specified Employees.    Notwithstanding anything to the contrary in
Section 9.3, Performance Awards payable upon a Separation from Service
(including Retirement) of a Specified Employee during the six-month period
following such Separation from Service, to the extent such Awards constitute
“nonqualified deferred compensation” within the meaning of Section 409A, shall
not be paid or issued until:

 

  (a)

If payable in a lump sum, the thirty- (30-) day period commencing with the first
day of the seventh month following the month of the Specified Employee’s
Separation from Service; provided that if such thirty- (30-) day period begins
in one calendar year and ends in another, the Participant shall have no right to
designate the calendar year of payment.

 

  (b)

If payable in annual installment payments, the installment for the first year
shall be made in the thirty- (30-) day period commencing with the first day of
the seventh month following the month of the Specified Employee’s Separation
from Service; (provided that if such thirty- (30-) day period begins in one
calendar year and ends in another, the Participant shall have no right to
designate the calendar year of payment), and all subsequent installments shall
be made within the thirty- (30-)day period commencing with the first day of each
subsequent anniversary of the Participant’s Separation from Service (provided
that if such thirty- (30-) day period begins in one calendar year and ends in
another, the Participant shall have no right to designate the calendar year of
payment). Each annual installment shall be calculated by multiplying the
remaining Performance Award (plus deemed earnings, if any) as of the end of the
month immediately preceding the month of payment by a fraction, the numerator of
which is one, and the denominator of which is the remaining number of annual
installments to be paid.

 

9.7

No Acceleration.    Except as permitted under Section 409A, no acceleration of
the time and form of payment of a Performance Award shall be permitted.

 

9.8

Forfeitures.    Except as determined by the Committee at the time of grant, a
Participant who, before the end of the relevant Performance Period, incurs a
Separation from Service for any reason other than death or Retirement, shall
forfeit any unpaid Performance Award.

 

-9-



--------------------------------------------------------------------------------

ARTICLE X

OTHER UNIT AWARDS

 

10.1

In General.    Other Unit Awards may be granted to Participants, either alone or
in addition to other Awards granted under the Plan. Other Unit Awards granted
under the Plan shall be evidenced by a written Award Agreement in such form as
the Committee may from time to time approve. The provisions of Other Unit Awards
need not be the same with respect to each recipient.

 

10.2

Terms And Conditions.    Subject to the provisions of the Plan, the Committee
shall have sole and complete authority to determine the Eligible Persons to whom
and the time or times at which such Awards shall be made, the number of Units to
be granted pursuant to such Awards, and all other conditions of the Awards;
provided that the time and form of payment (e.g., lump sum or installments over
a fixed number of years beginning on a specified date) shall be specified at the
time the Other Unit Award is granted. Other Unit Awards payable upon a
Separation from Service (including Retirement) of a Specified Employee during
the six-month period following such Separation from Service, to the extent they
constitute “nonqualified deferred compensation” within the meaning of
Section 409A, shall not be paid or issued until the thirty- (30-) day period
commencing with the first day of the seventh month following the month of the
Specified Employee’s Separation from Service; provided that if such thirty-
(30-) day period begins in one calendar year and ends in another, the
Participant shall have no right to designate the calendar year of payment. Units
(including securities convertible into Units) granted under this Article X may
be issued for no cash consideration or for such minimum consideration as may be
required by applicable law. Units (including securities convertible into Units)
purchased pursuant to a purchase right awarded under this Article X shall be
purchased for such consideration as the Committee shall in its sole discretion
determine, which shall not be less than the Fair Market Value of such Units or
other securities as of the date such purchase right is awarded. Other Unit
Awards may be paid in Units, other securities of the Company, cash, or any other
form of property as the Committee shall determine.

 

10.3

No Acceleration.    Except as permitted under Section 409A, no acceleration of
the time and form of payment of an Other Unit Award shall be permitted.

ARTICLE XI

CASH INCENTIVE AWARDS

 

11.1

In General.    Cash Incentive Awards may be payable to Participants based upon a
Participant’s base salary, a target award percentage, and performance measures
to be assessed during a Performance Period, as determined by the Committee in
its discretion. The performance measures and the Performance Period shall be
established by the Committee in writing before the beginning of the Performance
Period. A Participant shall have no right to a Cash Incentive Award until it is
actually paid.

 

11.2

Award Target.    Target award percentages shall range from ten percent (10%) to
one hundred percent (100%) of base salary, but shall be subject to discretionary
adjustment as provided in Section 11.6. A Participant’s base salary multiplied
by the target award percentage is referred to as the Award Target.

 

11.3

Performance Measures.    The Committee shall establish reasonable performance
measures, with such multiple levels of performance and such relative weights as
the Committee may determine and which may or may not be readily quantifiable,
for the Performance Period for each Participant in the Plan. Performance
measures for a Participant may be the same as, or different from, the
performance measures established by the Committee for other Participants and may
include individual performance measures that are specific to that Participant
and/or performance measures determined on a Company, Affiliate, business unit,
management function, or other basis, in such combination as the Committee
determines to be reasonable under the circumstances.

 

-10-



--------------------------------------------------------------------------------

11.4

Performance Period.    A Performance Period may be equal to, more than, or less
than a full fiscal year of the Company or an Affiliate, but in no event less
than one fiscal quarter.

 

11.5

Determination of Award.    A Participant’s Cash Incentive Award will be
determined by the extent to which the Participant’s individual performance
measures, if any, are judged to be achieved for the applicable Performance
Period by the Committee, as adjusted to reflect the relative weights determined
by the Committee for the respective performance measures for the Company,
Affiliate, business unit, management function, or other basis. In its discretion
based on factors it deems relevant, the Committee may adjust a Participant’s
Cash Incentive Award for a Performance Period up or down from the payout the
Participant would otherwise receive based solely on achievement of performance
measures, but, except as provided in Section 11.6, in no event may any upward
adjustment result in a Cash Incentive Award in excess of the Award Target. No
Cash Incentive Award shall be payable under the Plan to a Participant if none of
the Participant’s performance measures for the applicable Performance Period are
met.

 

11.6

Award Adjustments.    Notwithstanding Section 11.5, if the performance measures
applicable to a Participant for the applicable Performance Period are achieved
at a level greater than that which, subject to the Committee’s discretion in
adjusting Cash Incentive Awards as provided in Section 11.5, would permit the
Participant to receive a Cash Incentive Award at the Award Target, the
Committee, in its discretion based on factors it deems relevant, may increase
the Participant’s Cash Incentive Award for the applicable Performance Period to
an amount not in excess of one hundred fifty percent (150%) of the Award Target.

 

    

In its sole discretion, the Committee may, but is not required to, make an
adjustment pursuant to this Section 11.6 in a Participant’s Cash Incentive Award
to take into account:

 

  (a)

Acquisitions and investments closed or completed during the applicable
Performance Period that were not already taken into account in the Participant’s
Cash Incentive Award for such period;

 

  (b)

The effect of any major change in accounting principles during the applicable
Performance Period; and/or

 

  (c)

The effect of any major reorganization within the Company or any Affiliate
during the applicable Performance Period.

 

11.7

Limitation on Awards.    Notwithstanding any other provision of this Article XI,
the aggregate amount of all Cash Incentive Awards paid for an applicable
Performance Period shall not exceed the limits, if any, imposed on the payment
of cash bonuses under the Company’s Fifth Amended and Restated Agreement of
Limited Partnership, as heretofore or hereafter amended or restated.

 

11.8

Payment of Cash Incentive Award.    Except as otherwise provided in Sections
11.9, 11.10, 11.11, and 11.12, a Cash Incentive Award for a particular
Performance Period shall be paid in a lump sum at the following time:

 

 

(a)

If the Performance Period consists of one fiscal quarter that is the first,
second, or third fiscal quarter but not the fourth fiscal quarter, the payment
date shall be a date within the first 2- 1/2 months immediately following the
end of such fiscal quarter;

 

 

(b)

If the Performance Period consists of one fiscal quarter that is the fourth
fiscal quarter, the payment date shall be a date within the first 2- 1/2 months
of the immediately following fiscal year;

 

 

(c)

If the Performance Period consists of two or three consecutive fiscal quarters
that include the first, second, or third fiscal quarters but not the fourth
fiscal quarter, the payment date shall be a date within the first 2- 1/2 months
that immediately following the end of the Performance Period;

 

-11-



--------------------------------------------------------------------------------

 

(d)

If the Performance Period consists of two or three consecutive fiscal quarters
that end with the fourth fiscal quarter, the payment date shall be a date within
the first 2- 1/2 months of the immediately following fiscal year;

 

 

(e)

If the Performance Period consists of a fiscal year, the payment date shall be a
date on or before the end of the 2- 1/2 month period following the end of the
employing entity’s fiscal year that coincides with or immediately follows the
end of the applicable Performance Period;

 

  (f)

If the Performance Period consists of more than one fiscal year, the payment
date shall be the applicable date based upon the final quarter of the
Performance Period as provided in (a) through (e) above.

 

    

No Further Deferral; No Acceleration. In no event shall any payment be made in a
fiscal year later than the fiscal year as provided in this Section 11.8(a)
through (f). In no event shall any payment that is “nonqualified deferred
compensation” be accelerated except in compliance with Section 409A.

 

11.9

Retirement.    If a Participant Retires before the end of a Performance Period,
his Cash Incentive Award shall be prorated; provided that:

 

  (a)

Payment is made no earlier than in the normal course in accordance with
Section 11.8; and

 

  (b)

In the event a Participant is a Specified Employee at the time he Retires, to
the extent that payment would constitute “nonqualified deferred compensation”
within the meaning of Section 409A, any Cash Incentive Award payable during the
six-month period following such Retirement shall be paid at the later of:

 

  (i)

The thirty- (30-) day period commencing with the first day of the seventh month
following the month of the Specified Employee’s Retirement; provided that if
such thirty- (30-) day period begins in one calendar year and ends in another,
the Participant shall not have the right to designate the taxable year of
payment; or

 

  (ii)

The time specified in accordance with Section 11.8.

 

11.10

Death.    If a Participant dies during employment with Cedar Fair, his Cash
Incentive Award shall be prorated and paid within ninety (90) days following the
Participant’s death; provided that where the ninety- (90-) day period begins in
one calendar year and ends in another calendar year, neither the estate nor any
beneficiary of the Participant shall have a right to designate the taxable year
of payment.

 

11.11

Forfeitures.

 

  (a)

Separation from Service.    Except as provided in Sections 11.9 (Retirement) and
11.10 (Death), Participants who incur a Separation from Service shall forfeit
their entire Cash Incentive Award, unless:

 

  (i)

The Committee determines irrevocably prior to the applicable fiscal year that
contains the first quarter of a Performance Period that payments will be
prorated and paid in accordance with Section 11.8 upon Separation from Service
for any reason; or

 

  (ii)

The Committee determines that the Cash Incentive Award for a particular
Performance Period will not constitute nonqualified deferred compensation within
the meaning of Section 409A.

 

-12-



--------------------------------------------------------------------------------

  (b)

Competition; Confidentiality.    A Participant shall forfeit any unpaid Cash
Incentive Award, as well as any unpaid awards deferred under Schedule A, if the
Committee determines that the Participant, without the prior written consent of
the Company, has engaged in any of the following activities:

 

  (i)

Rendering services to an organization, or engaging in a business, that is, in
the sole judgment of the Committee, in competition with the Company or any
Affiliate, or

 

  (ii)

Disclosing to anyone outside of the Company or any Affiliate, or using for any
purpose other than the Company’s or an Affiliate’s business, any material
confidential information or material relating to the Company or any Affiliate,
whether acquired by the Participant during or after employment with the Company
and/or any Affiliate.

 

      

The Committee may, in its discretion and as a condition to the payment of a Cash
Incentive Award, require a Participant to acknowledge in writing that he has not
engaged in any activities referred to in this Section 11.11(b).

 

11.12

Deferral.    The Committee may permit Participants to defer the payment of some
or all of their Cash Incentive Awards in accordance with the requirements of
Schedule A of the Plan.

ARTICLE XII

LONG-TERM INCENTIVE AWARDS

 

12.1

In General.    Long-Term Incentive Awards may be granted to the Chief Executive
Officer of Cedar Fair and/or CFMI (“CEO”) and General Managers and Corporate
Vice Presidents of Cedar Fair and/or CFMI who report directly to the CEO, and/or
such Eligible Persons as designated by the Committee. Participants may vary for
each Performance Period. The Performance Period shall be determined by the
Committee and shall be equal to at least a consecutive twelve (12) month period
that relates to the fiscal year of the Company or an Affiliate.

 

12.2

Target Awards.    Target Long-Term Incentive Awards will be determined by the
Committee for each Participant no later than ninety (90) days after the
commencement of the Performance Period. Target Long-Term Incentive Awards will
be converted to a base number of Phantom Units based on the Fair Market Value of
Units on the day the Board determines the target.

 

  (a)

For General Managers, the target will be the same operating profit budget
numbers used in the performance measures, with a seventy-five percent
(75%) weight given to the specific park’s results and twenty-five percent
(25%) to consolidated totals for the Company.

 

  (b)

For the CEO and Corporate Vice Presidents, the target will be budgeted “cash
available for distributions,” determined by the formula of operating profits
(less cash interest), cash taxes, and capital expenditures made for the
applicable Performance Period, but excluding non-cash charges such as options
and asset retirements.

 

  (c)

For other Eligible Person, the target will be as determined by the Committee.

 

-13-



--------------------------------------------------------------------------------

12.3

Determination of Awards.    Each Performance Period’s Long-Term Incentive Awards
will be computed as of the end of the Performance Period as a percentage of the
base number of Phantom Units for each Participant, based on actual results
achieved compared to the approved target for that Performance Period. Long-Term
Incentive Awards will be computed as of the end of the Performance Period on the
following scale:

 

% of Target

Achieved

   % of
Award Earned

Less than 80%

   None

80%

   10%

85%

   25%

90%

   50%

95%

   75%

100%

   90%

105%

   100%

110%

   110%

Each % over 110%

   +2%

 

    

In its discretion, based on factors it establishes as relevant, the Committee
may adjust a Participant’s Long-Term Incentive Award for a Performance Period up
or down from the payout the Participant would receive based solely on
achievement of performance measures, but, except as provided in the last
sentence of this paragraph, in no event may any upward adjustment result in a
Long-Term Incentive Award in excess of the approved target for that Performance
Period. No Long-Term Incentive Award shall be payable under the Plan to a
Participant if none of the Participant’s performance measures for the applicable
Performance Period are met. If the percentage of target applicable to a
Participant for the applicable Performance Period is achieved at a level greater
than that which, subject to the Committee’s discretion, would permit the
Participant to receive a Long-Term Incentive Award at the target percentage, the
Committee, in its discretion based on factors it establishes as relevant, may
increase the Participant’s Long-Term Incentive Award for the applicable
Performance Period to an amount not in excess of one hundred fifty percent
(150%) of the target.

 

12.4

Payment of Awards.     All Long-Term Incentive Awards earned in a given
Performance Period, plus accumulated phantom distributions on the Phantom Units
from the date the target Long-Term Incentive Awards were approved until paid,
will be payable in cash or Units (or a combination of cash and Units), as
determined by the Committee in two annual installments. The first installment
shall equal one-half ( 1/2) of the Units awarded, plus one-half ( 1/2) of the
phantom distributions on the Phantom Units accumulated to the time of
distribution and shall be paid within 2- 1/2 months after the end of the third
(3rd) fiscal year of the employing entity after the end of the Performance
Period; provided that the employing entity may make such payment prior to the
end of such third fiscal year if the payment is made in the same calendar year
as it would otherwise have been made. The second installment shall equal the
remaining Units awarded, plus the remaining phantom distributions on the Phantom
Units accumulated to the time of distribution and shall be paid within 2- 1/2
months after the end of the fourth (4th) fiscal year of the employing entity
after the end of the Performance Period; provided that the employing entity may
make such payment prior to the end of such fourth fiscal year if the payment is
made in the same calendar year as it would otherwise have been made. Termination
of employment prior to any payment will result in forfeiture of unpaid amounts,
except as provided in Section 12.5. No acceleration of the time, or change of
the form, of payment shall be made except in accordance with Section 409A.

 

12.5

Death, Disability, Retirement.

 

  (a)

Death or Disability.     Notwithstanding Section 12.4, Long-Term Incentive
Awards for a given Performance Period, as well as any unpaid Long-Term Incentive
Awards from prior Performance Periods, shall be paid in a lump sum cash payment
within ninety (90) days following the earlier of

 

-14-



--------------------------------------------------------------------------------

 

the Participant’s death or Disability during employment; provided that if the
ninety- (90-) day period begins in one calendar year and ends in another,
neither the Participant nor any beneficiary of a Participant shall have the
right to designate the calendar year of payment.

 

  (b)

Retirement.     Notwithstanding Section 12.4, payment of a Long-Term Incentive
Award to a Participant upon Retirement from the Company or an Affiliate shall be
shall be prorated and paid within ninety (90) days following the end of the
Performance Period and unpaid Long-Term Incentive Awards from prior Performance
Periods shall be paid will be paid within ninety (90) days of a Participant’s
Retirement; provided that if a Participant is a Specified Employee at the time
he Retires, to the extent that a Long-Term Incentive Award or any unpaid
Long-Term Incentive Award from a prior Performance Period would constitute
“nonqualified deferred compensation” within the meaning of Section 409A payable
within the six-month period following the Specified Employee’s Retirement, it
shall not be paid until the thirty- (30-) day period commencing with the first
day of the seventh month following the month of the Specified Employee’s
Retirement; provided that if such thirty (30-) day period begins in one calendar
year and ends in another, the Participant shall not have the right to designate
the taxable year of payment.

ARTICLE XIII

CHANGE IN CONTROL PROVISIONS

 

13.1

Impact of Event.     Notwithstanding any other provision of the Plan to the
contrary, unless the Committee shall determine otherwise at the time of grant
with respect to a particular Award, in the event of a Change in Control:

 

  (a)

Any Options and Unit Appreciation Rights that are outstanding as of the date
such Change in Control occurs and that are not then exercisable and vested shall
become fully exercisable and vested to the full extent of the original grant.

 

  (b)

The restrictions and limitations applicable to any Restricted Unit shall lapse,
and such Restricted Unit shall become free of all restrictions and limitations
and become fully vested and transferable to the full extent of the original
grant.

 

  (c)

All Performance Awards shall be considered to be earned and payable in full, and
any other restriction shall lapse, and such Performance Awards shall be
immediately settled or distributed in a lump sum within thirty (30) days
following the Change in Control; provided that if the thirty- (30-) day period
begins in one calendar year and ends in another, the Participant shall not have
a right to designate the taxable year of payment.

 

  (d)

The restrictions, limitations, and other conditions applicable to any Other Unit
Awards shall lapse, and such Other Unit Awards shall become free of all
restrictions, limitations, or conditions and become fully vested and
transferable to the full extent of the original grant. Such Awards shall be
issued, settled, or distributed (as applicable) in a lump sum within thirty
(30) days following the Change in Control; provided that if the thirty- (30-)
day period begins in one calendar year and ends in another, the Participant
shall not have a right to designate the taxable year of payment.

 

  (e)

All Cash Incentive Awards will be deemed to have been earned as if the target
achieved were one hundred percent (100%). Any Cash Incentive Award shall be paid
to all Participants who were employed on the effective date of the Change in
Control in a lump sum within thirty (30) days following the Change in Control;
provided that if the thirty- (30-) day period begins in one calendar year and
ends in another, the Participant shall not have a right to designate the taxable
year of payment.

 

-15-



--------------------------------------------------------------------------------

  (f)

All Long-Term Incentive Awards will be deemed to have been earned as if the
target achieved were one hundred percent (100%). All such Awards, including any
unpaid Awards from prior years, shall be paid in a lump sum cash payment within
thirty (30) days following the Change in Control; provided that if the thirty-
(30-) day period begins in one calendar year and ends in another, the
Participant shall not have a right to designate the taxable year of payment.

 

13.2

Change In Control Cash-Out.     Notwithstanding any other provision of the Plan,
a Participant holding an Option shall have the right (whether or not the Option
is fully exercisable and in lieu of the payment of the purchase price for the
Units being purchased under the Option, during the sixty- (60-) day period from
and after a Change in Control (the “Exercise Period”), by giving notice to the
Company, to elect (within the Exercise Period) to surrender all or part of the
Option to the Company and to receive cash, within thirty (30) days of such
notice, in an amount equal to the amount by which the Fair Market Value per Unit
on the date of such election shall exceed the Option price (the “Spread”)
multiplied by the number of Units under the Option being exercised (cashed out).

ARTICLE XIV

AMENDMENTS AND TERMINATION

The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made that would impair the rights of a
Participant under an Award theretofore granted, without the Participant’s
consent. The Committee may amend the terms of any Award, prospectively or
retroactively; provided that no such amendment shall impair the rights of a
Participant, if any, without his consent and provided further that the Committee
shall consider the impact of such amendment under Section 409A. Termination of
the Plan shall not affect the Committee’s ability to exercise powers granted to
it with respect to Awards granted under the Plan prior to the date of such
termination.

ARTICLE XV

GENERAL PROVISIONS

 

15.1

Nontransferability.     Unless the Committee determines otherwise at the time
the Award is granted (taking into consideration the impact of the Code,
including without limitation Code Section 83 and Section 409A), no Award and no
Units that have not been issued or as to which any applicable restriction,
performance, or deferral period has not lapsed, may be sold, assigned,
transferred, pledged or otherwise encumbered, except by will or by the laws of
descent and distribution; provided that, if so determined by the Committee, a
Participant may, in the manner established by the Committee, designate a
beneficiary to exercise the rights of the Participant with respect to any Award
upon the death of the Participant. An Award shall be exercisable, during the
Participant’s lifetime, only by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative.

 

15.2

Term of Award.     The term of each Award shall be for such period of months or
years from the date of its grant as may be determined by the Committee at the
time of grant in accordance with the terms of the Plan.

 

15.3

No Right to Grant; No Uniformity.     No Eligible Person shall have any claim to
be granted any Award under the Plan, and there is no obligation for uniformity
of treatment of Eligible Persons under the Plan.

 

15.4

Award Agreement.     An Eligible Person shall not, with respect to such Award,
be deemed to have become a Participant, or to have any rights with respect to
such Award, until and unless such recipient shall have executed an Award
Agreement and delivered a fully executed copy thereof to the Company and
otherwise complied with the applicable terms and conditions.

 

15.5

Adjustments to Awards.     The Committee shall be authorized to make adjustments
in Performance Award criteria or in the terms and conditions of other Awards in
recognition of unusual or nonrecurring

 

-16-



--------------------------------------------------------------------------------

 

events affecting the Company or its financial statements or changes in
applicable laws, regulations, or accounting principles. The Committee may
correct any defect, supply any omission, or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry it into effect. In the event the Company shall assume outstanding employee
awards or the right or obligation to make future awards in connection with the
acquisition of another corporation or business entity, the Committee may, in its
discretion, make such adjustments in the terms of Awards under the Plan as it
shall deem appropriate; provided that the Committee considers the impact of such
adjustments under Section 409A.

 

15.6

Competition.     The Committee shall have full power and authority to determine
whether, to what extent and under what circumstances any Award shall be canceled
or suspended. In particular, but without limitation, all outstanding Awards to
any Participant shall be canceled if the Participant, without the consent of the
Committee while employed by the Company or after termination of such employment,
becomes associated with, employed by, renders services to, or owns any interest
in (other than any nonsubstantial interest, as determined by the Committee), any
business that is in competition with the Company or with any business in which
the Company has a substantial interest as determined by the Committee.

 

15.7

Delivery of Units.     All certificates for Units delivered under the Plan
pursuant to any Award shall be subject to such stock-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Units are then listed, and any applicable Federal or
state securities law, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

 

15.8

Deferral Procedures.     The Committee shall be authorized to establish
procedures, as provided in Schedule A hereto, pursuant to which the payment of
any Award other than an Option or a Unit Appreciation Right may be deferred.

 

15.9

Earnings on Awards.     Subject to the provisions of this Plan and any Award
Agreement, the recipient of an Award (including, without limitation, any
deferred Award) other than an Option or a Unit Appreciation Right may, if so
determined by the Committee at the time of grant, be entitled to receive,
currently or on a deferred basis, interest or distributions, or interest or
distribution equivalents, with respect to the number of Units covered by the
Award, as determined by the Committee, in its sole discretion (“Distribution
Equivalents”), and the Committee may provide that such amounts (if any) shall be
deemed to have been reinvested in additional Units or otherwise reinvested.

 

15.10

Payment for Award.     Except as otherwise required in any applicable Award
Agreement or by the terms of the Plan, recipients of Awards under the Plan shall
not be required to make any payment or provide consideration more than the
rendering of services.

 

15.11

Taxes.     The Company shall be authorized to report income with respect to an
Award and to withhold from any Award granted or payment due under the Plan the
amount of withholding taxes due in respect of an Award or payment under the Plan
and to take such other action as may be necessary in the opinion of the Company
to satisfy all obligations for the payment of such taxes. The Committee shall be
authorized to establish procedures for election by Participants to satisfy such
withholding taxes by delivery of, or directing the Company to retain, Units.

 

15.12

Other Arrangements.     Nothing contained in this Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
unitholder approval if such approval is otherwise required; and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

-17-



--------------------------------------------------------------------------------

15.13

Applicable Law.     The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable Federal law.

 

15.14

Severability.     If any provision of this Plan is or becomes or is deemed
invalid, illegal, or unenforceable in any jurisdiction, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws or
if it cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan, it shall be stricken and
the remainder of the Plan shall remain in full force and effect.

 

15.15

Application of Foreign Law.     Awards may be granted to Eligible Persons who
are foreign nationals or employed outside the United States, or both, on such
terms and conditions different from those specified in the Plan as may, in the
judgment of the Committee, be necessary or desirable in order to recognize
differences in local law or tax policy; provided that such terms and conditions
shall be set forth in writing as an appendix to the Plan. The Committee also may
impose conditions at the time of grant on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Eligible Persons on assignments outside their home country.

 

15.16

Section 409A.     To the extent applicable, the Company intends that this Plan
comply with Section 409A, and this Plan shall be construed in a manner to comply
with Section 409A. Should any provision be found not in compliance with
Section 409A, the Participants shall be contractually obligated to execute any
and all amendments to Awards deemed necessary and required by legal counsel for
the Company to achieve compliance with Section 409A. By acceptance of an Award,
Participants irrevocably waive any objections they may have to the amendments
required by Section 409A. Participants also agree that in no event shall any
payment required to be made pursuant to this Plan that is considered
“nonqualified deferred compensation” within the meaning of Section 409A be
accelerated in violation of Section 409A. In the event a Participant is a
Specified Employee, and payments that are nonqualified deferred compensation
cannot commence until the lapse of six (6) months after a Separation from
Service, then any such payments shall be made within the period of time provided
in the Plan specifically applicable to the type of Award.

 

15.17

Unitholder Approval.     The Company shall obtain Unitholder approval of the
Plan and any Plan amendment to the extent necessary or desirable to comply with
applicable laws. Such unitholder approval shall be obtained in the manner and to
the extent required under applicable laws.

 

15.18

No Right to Continued Employment.     Neither the Plan, the grant of an Award,
nor any other action related to the Plan shall confer upon any individual any
right to continue in the service of Company or an Affiliate as an employee or
director affect in any way with the right of the Company or an Affiliate to
terminate an individual’s employment or service at any time.

 

15.19

Unfunded Plan.     The Plan shall be unfunded, and the Company, its Affiliates,
and CFMI shall not be required to create a trust or segregate any assets that
may at any time be represented by Awards under the Plan. The Plan shall not
establish any fiduciary relationship between the Company, any Affiliate, or CFMI
and any Participant or other person. Neither a Participant nor any other person
shall, by reason of the Plan, acquire any right in or title to any assets,
funds, or property of the Company, any Affiliate, or CFMI, including, without
limitation, any specific funds, assets, or other property which the Company, any
Affiliate, or CFMI in their discretion, may set aside in anticipation of a
liability under the Plan. A Participant shall have only a contractual right to
Units or other amounts, if any, payable under the Plan, unsecured by any assets
of the Company, any Affiliate, or CFMI. Nothing contained in the Plan shall
constitute a guarantee that the assets of such entities shall be sufficient to
pay any amounts to any person.

 

-18-



--------------------------------------------------------------------------------

15.20

Beneficiary Designation.     The Committee may permit a Participant to designate
in writing a person or persons as beneficiary, which beneficiary shall be
entitled to receive settlement or payment of Awards (if any) to which the
Participant is otherwise entitled in the event of death. In the absence of such
designation by a Participant, and in the event of the Participant’s death, the
estate of the Participant shall be treated as beneficiary for purposes of the
Plan, unless the Committee determines otherwise. The Committee shall have sole
discretion to approve and interpret the form or forms of such beneficiary
designation.

 

15.21

Gender and Number.     Except where otherwise indicated by the context, words in
any gender shall include any other gender, words in the singular shall include
the plural and the plural shall include the singular.

 

15.22

Rules of Construction.     Headings are given to the articles and sections of
this Plan solely as a convenience to facilitate reference. The reference to any
statute, regulation, or other provision of law shall be construed to refer to
any amendment to or successor of such provision of law.

 

15.23

Successors and Assigns.     The Plan shall be binding upon the Company, its
successors and assigns, and Participants, their executors, administrators,
permitted transferees, and beneficiaries.

[The balance of this page was intentionally left blank.]

 

-19-



--------------------------------------------------------------------------------

SCHEDULE A

TO THE

CEDAR FAIR, L.P. 2008 OMNIBUS INCENTIVE PLAN

If the Committee so determines in compliance with Section 409A, Participants may
elect to defer Awards pursuant to this Schedule A. Notwithstanding any other
provision of this Schedule A or the Plan, compensation upon the exercise of an
Option or a Unit Appreciation Right cannot be deferred.

A.1    Definitions

(a)      “Performance-Based Compensation” shall mean compensation, the amount of
which, or the entitlement to which, is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
Performance Period of at least twelve (12) consecutive months. Performance
criteria shall be established in writing not later than ninety (90) days after
the commencement of the period of service to which the criteria relate; provided
that the outcome is substantially uncertain at the time the criteria are
established. Compensation shall not be Performance-Based Compensation if any
amount or portion will be paid regardless of performance or if the outcome is
based upon a level of performance that is substantially certain to be met at the
time the criteria are established.

A.2    Deferral Elections

A Participant’s election to defer shall be made pursuant to a written or
electronic form and shall specify the percentage of Award being deferred in
accordance with Section A.4 and the time and form of payment in accordance with
Section A.6. The deferral election, including the election of the time and form
of payment, shall be irrevocable as of the dates specified in Section A.3.
Pursuant to Section A.6, a Participant may make a subsequent election to delay
payment and change the form of payment of a deferral.

A.3    Timing of Deferral Elections

(a)      Award That Is Not Performance-Based Compensation.      In the case of
an Award that is not Performance-Based Compensation, a Participant may, not
later than the December 31 immediately preceding the calendar year in which the
service period for the Award begins, elect to defer all or a portion of the
Award. Such election shall be irrevocable as of the end of each December 31 with
respect to an Award payable for services to be performed in the immediately
following calendar year (or such longer period related to the Award) for which
an election has been made.

(b)      Award That Is Performance-Based Compensation.      In the case of an
Award that is Performance-Based Compensation, a Participant may, not later than
six (6) months before the end of the Performance Period, elect to defer all or a
portion of the Award; provided that:

 

  (i)

The Participant has continuously performed services from the later of the
beginning of the Performance Period or the date the performance criteria are
established through the date the election is made; and

 

  (ii)

In no event shall such election be made after such compensation has become
readily ascertainable.

(c)      First Year of Eligibility.      If a Participant has not previously
been eligible to participate in the Plan (taking into consideration eligibility
under all other nonqualified account balance plans of the Company and of any
Affiliate that are required to be aggregated with the Plan under Section 409A in
determining whether such year is in fact the first year of eligibility, as well
as the rules of Treasury Regulation Section 1.409A-2(a)(7)(ii)), such
Participant may commence participation in the Plan within thirty (30) days of
becoming “first eligible.” For

 

A-1



--------------------------------------------------------------------------------

purposes of the Plan, an Eligible Employee is “first eligible” to participate in
the Plan beginning on the forty-fifth (45th) day after being selected to
participate in the Plan and can defer an Award (or potential Award) only after
the later of such forty-fifth (45th) day or the date (within the thirty- (30-)
day period) that he submits his deferral election form to the Committee.

A.4    Amount of Deferrals

(a)      Participation for Entire Performance Period.      The amount to be
deferred shall be irrevocably specified in the Participant’s deferral election
form as a percentage of the Award. In the case of participation for the full
performance period, the minimum amount that can be deferred from any type of
Award shall be ten percent (10%) and the maximum percentage shall be one hundred
percent (100%).

(b)      Participation for Less Than Full Performance Period.      If a
Participant has participated for less than the full Performance Period and is
permitted to make a deferral election under Section A.3(c), the minimum deferral
shall be limited and calculated as follows: the total Award for the Performance
Period shall be multiplied by the ratio of (A) the number of days remaining in
the Performance Period as of the date the Participant submits an election form
to the Committee over (B) the total number of days in the Performance Period,
and that amount shall be multiplied by the percentage elected pursuant to
(a) above.

A.5    Establishment of Accounts.

(a)      Establishment of Accounts.      An account shall be established for
each Participant who defers an Award under this Schedule A (“Account”). Deferred
Awards attributable to a Participant’s deferral elections shall be allocated to
the Participant’s Account at the time that such Award would otherwise have been
paid had no election to defer been made.

To facilitate the operation of this Schedule A, the Committee may direct the
establishment and maintenance of sub-accounts within a Participant’s Account.
Accounts shall continue to be maintained until paid out pursuant to the terms of
this Schedule A.

(b)      Deemed Investments.      The Committee, in its discretion, may specify
certain investments, including one or more investment options under a qualified
plan maintained by the Company or an Affiliate, and may invest amounts deferred
under the Plan in such investments (collectively, the “investment options”) at
their then current fair market value. The Committee is not obligated to make
these or any other particular investment options available or, if made available
at any one time, to continue to make them available. All investments shall at
all times continue to be a part of the Company’s or Affiliate’s or CFMI’s
general assets for all purposes. A Participant will have no rights as a
shareholder, including voting rights, with respect to the investment options
representing his Account.

If the Committee makes any investment options available to Participants, each
Participant may be permitted to direct how his Account is invested among the
investment options at the time deferral elections are made. The Committee may
also allow Participants to change or reallocate investment options for their
Accounts, from time to time. If applicable, the Committee will deem a
Participant’s Accounts to be invested in accordance with the Participant’s
directions as soon as practicable after the Committee has deemed such amount to
have been earned. Any deemed purchases shall be at the then current fair market
value.

(c)      Earnings and/or Losses.      At least once each calendar year while a
Participant has a credit balance in his Account, the Committee shall credit
Accounts with earnings and/or losses, if any, for the period since the last such
crediting and determine the value of each Participant’s Account at such time.
The earnings and/or losses may either be credited on the basis of the earnings
and/or losses allocable to the Participant’s directed portion of the investment
options, if any, Units, or a predetermined reasonable interest rate, as
specified by the Committee prior to the applicable calendar year. The Committee
also reserves the right to adjust the earnings (or losses)

 

A-2



--------------------------------------------------------------------------------

credited to Accounts and to determine the value of Accounts as of any date to
reflect the Company’s and/or Affiliate’s and/or CFMI’s tax and other costs of
providing the Plan.

A.6     Time and Form of Payment

(a)      Payment.      Any amounts payable under the Plan will be made solely in
cash and and/or Units and not in the form of any other property or securities,
notwithstanding any investment option hereunder.

(b)      Payment upon Separation from Service

 

  (i)

Participants Who are Not Specified Employees.     A Participant who is not a
Specified Employee shall be eligible to receive payment of his Account in one
lump-sum payment or in annual installments following his Separation from
Service, as specified in his deferral election pursuant to Section A.3.
Installments shall be calculated by multiplying the Participant’s Account
balance as of the end of the month in which his Separation from Service occurs
(and as of the end of the month immediately preceding the month of each
subsequent annual installment payment thereafter) by a fraction, the numerator
of which is one and the denominator of which is the number of installments
remaining to be paid.

 

  (ii)

Participants Who Are Specified Employees.     A Participant who is a Specified
Employee shall be eligible to receive payment of his Account:

(1)      In one lump-sum payment as specified in his deferral election pursuant
to Section A3; provided that such payment shall not begin earlier than the
thirty- (30-) day period commencing with the first day of the seventh month
following the month of his Separation from Service; provided further that if
such thirty (30-) day period begins in one calendar year and ends in another,
the Participant shall not have the right to designate the taxable year of
payment; or

(2)      In annual installments as specified in his deferral election pursuant
to Section A.3; provided that the first such payment shall not begin earlier
than the thirty (30-) day period commencing with on the first day of the seventh
month following his Separation from Service. Annual installments shall be
calculated by multiplying the Participant’s Account balance as of the end of the
month immediately preceding the month of each installment payment by a fraction,
the numerator of which is one and the denominator of which is the number of
installments remaining to be paid.

(c)      Specified Time.      In accordance with a Committee-approved form that
complies with Section 409A, a Participant may elect to receive payment of his
Account in a single-sum payment or in substantially equal installments at a
specified time that is nondiscretionary and objectively determinable at the time
the deferral is elected.

(d)      Payment upon Death.      If a Participant dies while or before
receiving payments of his Account, the Committee shall pay his designated
beneficiary or beneficiaries any remaining payments of his Account in one
lump-sum payment within ninety (90) days following the Participant’s death;
provided that where the ninety- (90-) day period begins in one calendar year and
ends in another calendar year, neither the estate nor any beneficiary of the
Participant shall have a right to designate the taxable year of payment.

The Committee shall provide Participants with the form for designating a
beneficiary or beneficiaries. A Participant may change his beneficiary
designation at any time (without the prior consent of any prior beneficiary) by
executing a revised beneficiary designation form and delivering it to the
Committee before his death. If no beneficiary is designated, or if the
designated beneficiary predeceases the Participant or cannot be located, any
death benefits shall be paid to the Participant’s estate.

 

A-3



--------------------------------------------------------------------------------

(e)      Payment upon Disability.      If the Committee determines that a
Participant has become Disabled before all of his Accounts have been distributed
to him, the remaining balance shall be distributed to him in one lump sum within
ninety (90) days of the determination by the Committee that the Participant is
Disabled; provided that where the ninety- (90-) day period begins in one
calendar year and ends in another, the Participant shall not have the right to
designate the taxable year of payment.

(f)      Payment upon Change in Control.      Notwithstanding any provision of
this Schedule A to the contrary, upon a Change in Control, the Committee shall
direct that the Accounts of Participants under the Plan shall be paid to
Participants within thirty (30) days following the Change in Control; provided
that where the thirty- (30-) day period begins in one calendar year and ends in
another, the Participant shall not have the right to designate the taxable year
of payment.

(g)      Section 409A Violation.      If this Schedule A fails to meet the
requirements of Section 409A with respect to a Participant, the Committee shall
distribute the amount required to be included in such Participant’s gross income
as a result of such failure within thirty (30) days of the Committee’s
determination of such compliance failure; provided that where the thirty- (30-)
day period begins in one calendar year and ends in another, the Participant
shall not have the right to designate the taxable year of payment.

(h)      Subsequent Elections.      A Participant may, to the extent permitted
by the Committee, elect to delay payment or to change the form of payment
elected if all the following conditions are met:

 

  (i)

Such election will not take effect until at least twelve (12) months after the
date on which the election is made.

 

  (ii)

The payment with respect to which such election is made is deferred for a period
of not less than five (5) years from the date such payment would otherwise be
made.

 

  (iii)

Any election may not be made less than twelve (12) months prior to the date of
the first scheduled payment.

 

  (iv)

The election is completed and signed by the Participant and delivered to, and
accepted by, the Committee.

For purposes of this Section A.6(g), an effective election shall be irrevocable
twelve (12) months prior to the date of the first scheduled payment and may be
changed at any time prior to becoming irrevocable. Installment payments shall be
treated as a single payment.

(i)      No Acceleration.      Except as permitted under Section 409A, no
acceleration of the time or form of payment of a Participant’s Account shall be
permitted.

A.7 Claims Procedures

The following claims procedure shall apply with respect to the Plan:

(a)      Filing of a Claim for Benefits.      If a Participant or beneficiary
(the “Claimant”) believes that he is entitled to benefits under the Plan that
are not being paid to him, he shall file a written claim therefor with the
Committee.

(b)      Notification to Claimant of Decision.      After receipt of a claim by
the Committee, the Committee shall notify the Claimant of its decision with
regard to the claim. The notice must be provided within 90 days (45 days for a
claim based on Disability) after the date that the claim is received by the
Committee, unless special circumstances require an extension of the period for
processing the claim. In the event of such special

 

A-4



--------------------------------------------------------------------------------

circumstances requiring an extension of time, there shall be furnished to the
Claimant, prior to expiration of the initial period, written notice of the
extension, which notice shall set forth the special circumstances and the date
by which the decision shall be furnished. The written notice of the extension
shall specify the circumstances which require the extension as well as the date
upon which a final decision is expected. In no event is the extended period to
exceed 90 days (30 days for a claim based on Disability, with a second extension
of 30 days if necessary) after the end of the initial period. If such claim
shall be wholly or partially denied, notice thereof shall be in writing and
worded in a manner calculated to be understood by the Claimant, and shall set
forth:

 

  (i)

The specific reason or reasons for the denial;

 

  (ii)

Specific reference to pertinent provisions of the Plan on which the denial is
based;

 

  (iii)

A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (iv)

An explanation of the procedure for review of the denial.

(c)      Procedure for Review.      The Claimant may appeal denial of the claim
by filing a written application for review with the Committee. The appeal shall
be filed within 60 days (180 days for a claim based on Disability) following
receipt by the Claimant of notice denying his claim, in whole or in part, or, if
such notice shall not be given, within 60 days (180 days for a claim based on
Disability) following the latest date on which such notice could have been
timely given. Following such request for review, the Committee shall fully and
fairly review the decision denying the claim. Prior to the decision of the
Committee, the Claimant shall be given an opportunity to review pertinent
documents and receive copies of them, free of charge, and submit issues and
comments in writing.

(d)      Decision on Review.      The decision on review of a claim denied in
whole or in part by the Committee shall be made in the following manner:

 

  (i)

Within 60 days (45 days for a claim based on Disability) following receipt by
the Committee of the request for review, unless special circumstances require an
extension of time, the Committee shall notify the Claimant in writing of its
decision with regard to the claim. In the event of such special circumstances
requiring an extension of time, written notice of the extension shall be
furnished to the Claimant prior to the commencement of the extension. The
extension of time will not exceed 60 days (45 days for a claim based on
Disability).

 

  (ii)

Any review of a decision involving a claim based upon Disability shall not
afford deference to an initial adverse determination and shall not be conducted
by an individual(s) who made the adverse determination that is the subject of
the appeal, nor the subordinate of such individual(s). If a decision on review
of a claim based upon Disability is based upon a medical judgment, a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment will be consulted.

 

  (iii)

With respect to a claim that is denied in whole or in part, the decision on
review shall set forth specific reasons for the decision, shall be written in a
manner calculated to be understood by the Claimant, and shall cite specific
references to the pertinent Plan provisions on which the decision is based.

 

  (iv)

The decision of the Committee shall be final and conclusive to the extent
allowed by applicable law.

(e)      Action by Authorized Representative of Claimant.      All actions set
forth in this Section A.7 to be taken by the Claimant may likewise be taken by a
representative of the Claimant duly authorized by him to act in

 

A-5



--------------------------------------------------------------------------------

his behalf on such matters. The Committee may require such evidence as either
may reasonably deem necessary or advisable of the authority to act of any such
representative.

(f)      Prerequisite to Legal Action.      A Claimant’s compliance with the
foregoing claims procedures shall be a mandatory prerequisite to the Claimant’s
right to commence any legal action with respect to any claim for benefits under
the Plan.

*****

 

A-6